DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (U.S. Publication 2005/0109295), hereinafter “Kaneko”.
Regarding claim 1, Kaneko discloses an opposed piston synchronized linear machine, comprising: a linear engine (10) comprising opposed piston assemblies including two pistons (31 and 32) that move linearly in opposite directions along a longitudinal axis of a central cylinder (shown in figure 1); first and second linear electromagnetic machines (110 and 210, paragraph 28) coupled at a proximal end to the piston assemblies, where the first and second linear electromagnetic machines convert linear motion provided by the two pistons to electrical energy in a generating mode (paragraph 28); and a resonant driver assembly (51 and 52) that provides compression during a compression stroke of the linear engine (paragraph 30).
Regarding claim 2, Kaneko discloses the opposed piston synchronized linear machine of claim 1, comprising a cylinder encasing (21) the linear engine, the first and second linear electromagnetic machines and the resonant driver assembly, wherein the linear engine is substantially centered in the cylinder (paragraph 30, shown in figure 1).
Regarding claim 3, Kaneko discloses the opposed piston synchronized linear machine of claim 1, wherein the first and second linear electromagnetic machines are each connected to one of the two pistons via a rod (41 and 42).
Regarding claim 5, Kaneko discloses the opposed piston synchronized linear machine of claim 1, wherein the resonant drive assembly comprises a flexure spring (51 and 52) located at a distal end of each of the first and second linear electromagnetic machines opposite the piston assemblies (paragraph 30, shown in figure 1).
Regarding claim 6, Kaneko discloses the opposed piston synchronized linear machine of claim 5, wherein the resonant drive assembly further comprises another flexure spring (511, 512, 521, 522) located at the proximal end of each of the first and second linear electromagnetic machines (shown in figure 1, paragraphs 34-35).
Regarding claim 7, Kaneko discloses the opposed piston synchronized linear machine of claim 5, wherein the flexure spring (51 and 52) comprises stacked flexure plates configured for a defined resonant frequency (paragraph 34 mentions stacked axial arrangement and shown in figure 1).
Regarding claim 8, Kaneko discloses the opposed piston synchronized linear machine of claim 1, wherein the opposed piston assemblies are synchronously controlled (by control unit 11) to generate a compression ratio sufficient to combust fuel in a combustion chamber of the central cylinder (paragraph 31).
Regarding claim 10, Kaneko discloses The opposed piston synchronized linear machine of claim 8, wherein combustion of the fuel is by spark ignition or homogenous charge compression ignition (paragraph 31).
Regarding claim 11, Kaneko discloses the opposed piston synchronized linear machine of claim 8, the fuel is natural gas or gasoline (paragraph 29).
Regarding claim 17, Kaneko discloses the opposed piston synchronized linear machine of claim 1, wherein the first and second linear electromagnetic machines comprise a permanent magnet machine (paragraph 37 mentions a permanent magnet machine), induction machine, switched reluctance machine or transverse flux machine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko.
Regarding claims 4 and 9, Kaneko discloses the claimed invention, but is silent to disclose the stroke length of the linear engine being in a range from about 0.5 inches to about 4 inches and the compression ratio of the engine being greater than 40:1. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the stroke length of the linear engine be in a range from about 0.5 inches to about 4 inches and the compression ratio of the engine be greater than 40:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Famouri (U.S. Publication 2021/0013786), hereinafter “Famouri”.
Regarding claims 12-16, Kaneko discloses the same invention substantially as claimed, but is silent to disclose the LEMs operating in a motoring mode to start the engine, ECU controlling the first and second LEMs pulsed at a resonant frequency based upon sensed values from linear positional sensors on the shaft for starting the engine.  However, Famouri teaches the use of linear positional sensors (claim 14) and controlling engine and startup through pulsing at a resonant frequency (paragraphs 20 and 51) for the purpose of providing an alternate means to help efficiently start the engine (paragraph 51).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kaneko by incorporating linear positional sensors and controlling the LEMs at resonant frequency to start the engine as taught by Famouri for the purpose of providing an alternate means to efficiently start the engine. Examiner notes that this method works as the alternator. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        8/12/2022